DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-11 are pending in the application.

Claim Objections
Claim 10 is objected to because of the following informalities: 
With Regards to Claim 10:  Instant claim 10 recites "the glass member 1 is" on lines 2 to 3, which appears to be a typographical error; recommend correcting this to read as "the glass member [[1]] is".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazume et al. (JP 2011-037694 A).
Regarding Claim 1:  Kitazume teaches an optical cover glass (ref. #1) comprising a recess portion (ref. #1) surrounded by a flat plate portion (ref. #1b; which is considered equivalent to the claimed "principal surface"), where the flat surface (ref. #1f) of the bottom portion of one of the recesses in the recess portion are connected by a step portion (ref. #1e) to the flat surface (ref. #1d) of the flat plate portion (figures 1A to 2, 6, [0011], and [0012] of Kitazume).  Kitazume also teaches an edge face ("step portion", ref. #1e) of an opening of the recess portion can have an angle with respect to the principal surface ("flat surface", ref. #1d) that is between 90 degrees to 130 degrees (figure 8 and [0010] of Kitazume).  (In the instant case, while Kitazume does not actually disclose a numerical value, it would have been clear to a person having ordinary skill in the art at the time the invention was made that there exists at least one edge face of the opening with an angle from the principal flat surface of the glass that would be between the claimed values of --90 degrees to 130 degrees--, as indicated by the cross-sectional view of one of the working examples of the invention disclosed by Kitazume (figure 8 of Kitazume).)  See MPEP §2131.03(I).
Regarding Claim 2:  Kitazume teaches that in cross-sectional view, a side face of the recessed portion closer to a bottom face side ("flat surface", ref. #1f) that the edge face of the opening has an angle of 90 degrees to 130 degrees with respect to the principal surface of the glass member (figure 8 and [0010] of Kitazume).  (In the instant case, while Kitazume does not actually disclose a numerical value, it would have been clear to a person having ordinary skill in the art at the time the invention was made that there exists at least one edge face of the opening, that is closer to the bottom face side, with an angle from the principal flat surface of the glass that would be between the claimed values of --90 degrees to 130 degrees--, as indicated by the cross-sectional view of one of the working examples of the invention disclosed by Kitazume (figure 8 of Kitazume).)  See MPEP §2131.03(I).
Regarding Claim 5:  Kitazume teaches that the recessed portion includes a linear shape in plan view (figure 7, [0010], and [0025] of Kitazume).
Regarding Claim 8:  Kitazume teaches that the glass member has a thickness of 1 mm, and that the depth of the formed recess portion is 0.4 mm ([0026] of Kitazume).  A person of ordinary skill in the art at the time the invention was made could have calculated the ratio of a depth of the recessed portion to a thickness of the glass member to be 0.4 [= (0.4 mm)/(1 mm)]; which is sufficiently specific to anticipate the claimed range of --0.05 to 0.5--.  See MPEP §2131.03(II).

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (JP 2016-210644 A).
Regarding Claim 1:  Katayama teaches a glass plate (ref. #1) comprising an information display unit (ref. #3) comprising characters (ref. #5) composed of a plurality of dots (ref. #6) (figures 1 to 5, [0040]-[0042] of Katayama).  Katayama also discloses that each of the dots is formed by an annular groove (ref. #7) (figures 4, 5, and [0043] of Katayama).
Katayama also teaches that an edge face of the opening ("annular groove", ref. #7) can have an angle that is about 90 degrees with respect to the principal surface of the glass member (figure 5 of Katayama).  (In the instant case, Katayama teaches the claimed invention, but does not explicitly recite that the angle between the principle surface and an edge face of the opening is --90 degrees to 130 degrees--.  However, a person of ordinary skill in the art at the time the invention was made would have inferred that the angle is about 90 degrees based upon the representative figure of the invention disclosed by Katayama (figure 5 of Katayama).)  See MPEP §2131.03(II).
Regarding Claim 2:  Katayama teaches that in cross-sectional view, a side face of the recessed portion closer to a bottom face side that the edge face of the opening has an angle of 90 degrees to 130 degrees with respect to the principal surface of the glass member (figure 5 of Katayama).  (In the instant case, while Katayama does not actually disclose a numerical value, a person of ordinary skill in the art at the time the invention was made would have recognized that the rounded bottom of the recessed portion would have at least one face that has an angle of between 90 degrees to 130 degrees as claimed (figure 5 of Katayama).)  See MPEP §2131.03(II).
Regarding Claim 3:  Katayama teaches that the recessed portion is a ring-like groove (figures 4 and 5 of Katayama).
Regarding Claim 6:  Katayama teaches that the recessed portion has a curved bottom face (figure 5 of Katayama).
Regarding Claim 8:  Katayama teaches that the thickness of the glass plate ("glass member") is from 2.0 mm to 0.1 mm ([0041] of Katayama), and that the depth dimension (ref. "d3") of the recessed portion ranges from 0 to 30 µm ([0045] of Katayama).  At the time the invention was made, a person of ordinary skill in the art could have calculated --a ratio of a depth of the recessed portion to a thickness of the glass member-- to be from 0.015 [=(30 µm)/(2000 µm)] to 0.3 [=(30 µm)/(100 µm)]; which is sufficiently specific to anticipate the claimed range of --0.05 to 0.5--.  See MPEP §2131.03(II).
Regarding Claim 9:  Katayama teaches that in plan view, an outward form of the glass member is free of any straight portions in a positional relationship of being parallel or orthogonal to each other (figures 1, 2, and 4 of Katayama).
Regarding Claim 10:  Katayama teaches that in plan view, the outward form of the glass member is free of any straight portions (figures 1, 2, and 4 of Katayama).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama (JP 2016-210644 A) as applied to claims 1 and 3 above, and further in view of Ortner et al. (US 2018/0215647 A1).
Kitayama is relied upon as stated above.
Regarding Claim 4:  Kitayama discloses the claimed glass member, but fails to disclose that --a roundness of an outward form of the recessed portion in plan view is less than or equal to 5% with respect to dimensions of the outward form--.
Ortner discloses forming structures in plate-like glass substrates by the process of forming filament-shaped flaws by a laser beam in the glass, and then using a wet etching step to remove and widen the filament-shaped flaws ([0003], [0009]-[0013] of Ortner).  Ortner also discloses that the formed features can have a roundness of less than 1.15 ([0089] of Ortner).
Ortner does not explicitly recite that --a roundness of an outward form of the recessed portion in plan view is less than or equal to 5% with respect to dimensions of the outward form--.  However, Ortner forms the recesses (structural features) using the same materials and process as applicants (i.e. a glass member that is subjected to laser irradiation forming step and subsequent wet etching step; see ([0009]-[0013], [0019], and [0020]) of Ortner and ([0044] and [0051]-[0053]) of the instant specification).  Therefore, it is the decision of the examiner that the structural features of Ortner inherently possesses the roundness of less than or equal to 5%, as claimed.  See MPEP §2112.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the glass of Ortner with the glass member disclosed by Kitayama in order to have --a roundness of an outward form of the recessed portion in plan view be less than or equal to 5% with respect to dimensions of the outward form--.  One of ordinary skill in the art would have been motivated to have combined the disclosure of Ortner with the glass member disclosed by Kitayama, from the stand-point of structuring the lateral surface of the channels (recesses in the instant case) to have an advantageous shape that dissipates tensile stresses ([0016] of Ortner).
(In the instant case, Kitayama uses a laser-based process to remove portions of the glass member ([0032] of Kitayama), and Ortner also discloses using a laser-based process to remove portions of the glass member ([0009]-[0013] of Ortner).  In that both Kitayama and Ortner are directed to solving the problems attributed to thermal stresses in glass during laser ablation, a person having skill in the art would have envisaged using the process of Ortner to make the recessed portions in the glass member disclosed by Ortner.)
Regarding Claim 7:  Kitayama in view of Ortner discloses the claimed glass member, but does not explicitly recite that --a  surface roughness Rq of a bottom face of the recessed portion is smaller than a surface roughness Rq of a side face of the recessed portion--.  However, Ortner forms the recesses (structural features) using the same materials and process as applicants (i.e. a glass member that is subjected to laser irradiation forming step and subsequent wet etching step; see ([0009]-[0013], [0019], and [0020]) of Ortner and ([0044] and [0051]-[0053]) of the instant specification).  Therefore, it is the decision of the examiner that the recessed portion of Kitayama in view of Ortner inherently possesses a bottom face with a surface roughness Rq that is smaller than a surface roughness Rq of a side face of the recessed portion.  See MPEP §2112.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazume (JP 2011-037694 A) as applied to claim 1 above, and further in view of Neely (US 2009/0226686 A1).
Kitazume is relied upon as described above.
Regarding Claim 11:  Kitazume discloses the claimed glass member, but fails to disclose that --in a plan view, a print layer is provided at a position different from a position of the recessed portion--.
Neely discloses a glass sheet substrate (ref. #10) having a complete sublimated image (ref. #18) formed on a second surface (ref. #14) opposite a first exposed surface (ref. #12 )(figures 1 to 6, [0002], and [0033] of Neely).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the glass sheet of Neely with the glass member of Kitazume in order to have --in a plan view, a print layer is provided at a position different from a position of the recessed portion--.  One of ordinary skill in the art would have been motivated to have combined the glass sheet of Neely with the glass member of Kitazume, from the stand-point of having a properly orientated image that is viewable through a transparent glass sheet ([0014] of Neely).  (In the instant case, since Neely discloses that it is well known in the art to place images on substrates ([0003] of Neely), a person having ordinary skill in the art at the time the invention was made would have sufficient motivation to place an image on a surface (either the same or opposite surface having the recessed portion) of the glass member disclosed by Kitazume.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama (JP 2016-210644 A) as applied to claim 1 above, and further in view of Neely (US 2009/0226686 A1).
Kitayama is relied upon as described above.
Regarding Claim 11:  Kitayama discloses the claimed glass member, but fails to disclose that --in a plan view, a print layer is provided at a position different from a position of the recessed portion--.
Neely discloses a glass sheet substrate (ref. #10) having a complete sublimated image (ref. #18) formed on a second surface (ref. #14) opposite a first exposed surface (ref. #12 )(figures 1 to 6, [0002], and [0033] of Neely).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the glass sheet of Neely with the glass member of Kitayama in order to have --in a plan view, a print layer is provided at a position different from a position of the recessed portion--.  One of ordinary skill in the art would have been motivated to have combined the glass sheet of Neely with the glass member of Kitayama, from the stand-point of having a properly orientated image that is viewable through a transparent glass sheet ([0014] of Neely).  (In the instant case, since Neely discloses that it is well known in the art to place images on substrates ([0003] of Neely), a person having ordinary skill in the art at the time the invention was made would have sufficient motivation to place an image on a surface (either the same or opposite surface having the recessed portion) of the glass member disclosed by Kitayama.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781